Citation Nr: 1605640	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-20 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for service-connected adjustment disorder with mixed anxiety and depressed mood.

2.  Entitlement to an initial disability rating higher than 20 percent for service-connected right lower peripheral neuropathy.

3.  Entitlement to an initial disability rating higher than 20 percent for service-connected left lower peripheral neuropathy.

4.  Entitlement to a disability rating higher than 10 percent for service-connected herniated nucleus pulposus of the lumbosacral spine with low back strain.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to July 16, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2014 and February 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In March 2015, the Veteran was afforded a personal hearing before the undersigned.    

The record reasonably raises a claim for a TDIU prior to July 16, 2015, which is not a separate claim, but a part of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
The decision below addresses the TDIU issue.  The remaining claims are addressed in the remand section following the decision.



FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation from November 14, 2014, to July 15, 2015.


CONCLUSION OF LAW

The criteria for a TDIU have been met from November 14, 2014, to July 15, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards.  38 C.F.R. § 4.16(a)(2).

In August 2015, the RO granted entitlement to TDIU, effective July 16, 2015.  Although this was a substantial grant of benefits, it does not constitute a full grant as an effective date prior to July 16, 2015 may potentially be established.

Prior to July 16, 2015, the Veteran was service connected for adjustment disorder with mixed anxiety and depressed mood, assigned a 30 percent disability rating; right lower peripheral neuropathy, assigned a 20 percent disability rating; left lower peripheral neuropathy, assigned a 20 percent disability rating; right kidney condition, assigned a 10 percent disability rating; herniated nucleus pulposus of the lumbosacral spine with low back strain, assigned a 10 percent disability rating; tinnitus, assigned a 10 percent disability rating; right bicep tendonitis, assigned a noncompensable disability rating; anal fistula, assigned a noncompensable disability rating; and residual scar of herpes zoster of the right eye, assigned a noncompensable disability rating.

Viewing the Veteran's right lower peripheral neuropathy and left lower peripheral neuropathy as a single disability based on disabilities of both lower extremities, their assigned ratings combine to meet the schedular requirement of one disability rated at 40 percent with application of the bilateral factor.  38 C.F.R. § 4.16(a)(2), 4.25, 4.26 (2015).  Accordingly, the Veteran meets the schedular criteria for a TDIU as all the disabilities bring the combined rating to 70 percent.

The evidence shows that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation prior to July 16, 2015.  In his applications for a TDIU, the Veteran reported that he became too disabled to work on November 14, 2014 and listed his service-connected spine and lower extremities disabilities, and nonservice-connected cancer as disabilities that prevent him from substantial gainful employment.  The last time he was able to work full time was in June 2014 and his disability retirement began in November 2014.  He has two years of college education and had been working as a HVAC technician since 2003.  He reported that he was unable to sit or stand for very long, was limited in bending, lifting, and climbing, and was unable to walk long distances.  

A May 2014 MRI report revealed a lesion in the S1 vertebral body that was most consistent with a neoplasm, possible metastatic disease which has enlarged and expanded into the sacral canal causing stenosis of the right side of the canal at S1 with compression of several of the right-sided sacral roots.  There was moderate to advanced multilevel lumbar spondylosis with mild stenosis at L4-5.  During treatment in June 2014, the Veteran was provided a note for light duty to give to his work.  

During a July 2015 VA examination, the Veteran reported that his low back pain caused severe limitation in mobility with walking, standing or prolonged sitting and impacts sleep.  Following physical examination, the examiner found that the Veteran had weakened movement due to muscle or peripheral nerve injury, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  The examiner noted that treatment records dated March 2015, January 2015, and September 2014 were reviewed showing treatment of rest, pain medication, muscle relaxers, and physical therapy and that the Veteran used a cane for his low back and knees.  The examiner also found that the Veteran's spine disability impacted his ability to work as he was unable to do physical work requiring bending, lifting, prolonged sitting, standing, or walking, he could not climb stairs, sedentary work was impacted by pain, and side effect of medications affecting cognition and having to change positions.

Although the Veteran reported that nonservice-connected cancer contributed to his difficulty working, the evidence demonstrates that his back and lower extremities significantly affected his ability to work.  The July 2015 VA examination report clearly shows that the Veteran's physical limitations predated the examination as the examiner referenced treatment beginning in 2014 to describe his current disability.  The May 2014 and June 2014 VA treatment notes also support a finding that the Veteran's spine disability and associated disability of the lower extremities limited his functional abilities and his ability to work was limited.

Based on the severity of the effects of his service-connected spine and lower extremities prior to July 16, 2015, it is unlikely that he would have been able to secure more than marginal employment in light of his work experience and education, which is supported by the VA medical evidence regarding the level of his symptoms and the lay evidence of record showing that he retired for medical reasons in November 2014.  

In summary, when reasonable doubt is resolved in the Veteran's favor, the Board concludes that his service-connected spine and lower extremities renders him unable to secure or follow a substantially gainful occupation prior to July 16, 2015.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, a TDIU is warranted from November 14, 2014, to July 16, 2015.  As November 14, 2014 is the date the Veteran himself reported that he became too disabled to work, this award represents a grant of full benefits sought on appeal for this issue. 


ORDER

A TDIU is granted from November 14, 2014, July 15, 2015, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Board finds that the remaining claims must be remanded for due process and additional development.  

Regarding the issue of a higher rating for the lumbar spine disability, following the June 2014 statement of the case (SOC), additional relevant VA medical treatment records were associated with the record.  Significantly, a July 2015 VA examination of the lumbar spine was also conducted.  There was no subsequent supplemental statement of the case (SSOC) that considered this evidence and the evidence was associated with the claims file prior to notice to the Veteran that the Board received the appeal in January 2016.  Thus, a remand is required for this issue so that the issue can be readjudicated by the RO with consideration of the additional evidence in the first instance.  38 C.F.R. §§ 19.31, 19.37 (2015).

In January 2014, the RO granted service connection for adjustment disorder with mixed anxiety and depressed mood, right lower peripheral neuropathy, and left lower peripheral neuropathy, and denied service connection for hearing loss.  The initial notice of disagreement (NOD) in January 2014 referenced only the lumbar spine rating claim.  However, in January 2015, the Veteran former representative submitted a timely NOD for the other four issues.  The RO has not issued a statement of the case (SOC) on any of these issues, or at least one is not in the record before the Board.  Where a NOD has been filed with regard to an issue and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these issues are REMANDED for the following actions:

1.  Issue the Veteran a SOC with respect to the Veteran's claims of adjustment disorder with mixed anxiety and depressed mood, right lower peripheral neuropathy, left lower peripheral neuropathy, and hearing loss, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.  

2.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue of a higher rating for herniated nucleus pulposus of the lumbosacral spine with low back strain.  If the benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.  If a SSOC is issued, it must consider the relevant evidence added to the record since the June 2014 SOC.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


